DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 56-158538 in view of Kilby (4,628,704) and further in view of Park et al. (6,154,961).
Re: claim 1, JP 56-158538 shows a hollow spring member 1, as in the present invention, comprises a hollow spring rod that includes terminal sealed portions 2 at both end portions of the spring rod, 
wherein each of the terminal sealed portions has a rotationally symmetric shape in which an axis passing through a center of the spring rod is an axis of symmetry, and 
wherein each of the terminal sealed portions comprises:
an end wall portion including an end face, see figure 2;
an arc-shaped curved surface 3 formed between an outer peripheral surface of the spring rod and the end face, the arc-shaped curved surface being a smoothly 
a hermetically closed distal-end-center closure portion that is on the axis passing through the center of the spring rod and is at a center of the end wall portion; and
a recess 4 formed on an inner surface of the end wall portion, the recess having a rotationally symmetric shape in which the axis passing through the center of the spring rod is the axis of symmetry, a center of the recess being located on the axis passing through the center of the spring rod,
wherein the hollow spring member has a sealed enclosed space inside the spring rod.
JP 56-158538 does not show a thickness of the end wall portion decreasing in the recess toward the axis passing through the center of the spring rod and a thickness of the distal-end-center closure portion to be less than a thickness of a part of the end wall portion that surrounds the distal-end-center closure portion.
Kilby is cited to teach the claimed thicknesses in figures 4 and 5.  Figure 4 shows an end portion with dimple 60 wherein a thickness of the end wall portion decreasing in the recess toward the axis passing through the center of the tube, a thickness of the distal-end-center closure portion to be less than a thickness of a part of the end wall portion that surrounds the distal-end-center closure portion and the thickness of the end wall portion decreases from the arc-shaped curved surface toward the distal-end-center closure portion.  Kilby also show the arc-shaped curved surface formed between an outer peripheral surface of the tube and the flat end face 62.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the shape 
Park is cited to teach the different thicknesses of the end wall portions in figures 1-4b.  The thicknesses vary from thin to thick depending on different engineering designs and applications.  Especially, in figures 3a-3c, one engineering design selected to comprise the thickness of the end wall to be less than the thickness of the peripheral wall, see figures 3b and 3c.  It is concluded that the thicknesses of the end walls and the peripheral walls are engineering design choices and it would have been obvious to one of ordinary skill in the art at the time of filing to have selected a thickness to meet a certain requirement such as weight, shape or ease of manufacturing. 
Re: claim 5, JP 56-158538 shows the hollow spring member is constituted of the hollow spring rod is usable to manufacture a torsion rod which includes mounting portions on both ends into which the terminal sealed portions of the hollow spring rod are processed.
Re: claim 6, Kilby shows each of the terminal sealed portions, the end face 62 of the end wall portion is substantially flat and perpendicular to the axis passing through the center of the spring rod.
Re: claim 7, JP 56-158538’s spring member, as modified by Kilby would show each of the terminal sealed portions, a center of the end face is located on the axis passing through the center of the spring rod, and the end face has a convex shape such that the center of the end face protrudes toward outside of the terminal sealed portion.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 56-158538 in view of Kilby (4,628,704) in view of Park et al. (6,154,961) and further in view of Toyotake et al. (9,482,302).
Re: claim 3, JP 56-158538’s spring member, as modified and rejected above, does not show the shape of a coil.  Toyotake is cited to teach a spring member as a hollow coil spring.  It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the spring member of JP 56-158538 into a coil shape such as taught by Toyotake in order to use the spring member in a different capacity.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 56-158538 in view of Kilby (4,628,704) in view of Park et al. (6,154,961) and further in view of Lopez et al. (2007/0216126).
Re: claim 4, JP 56-158538’s spring member, as modified and rejected above, does not show the shape of a stabilizer.  Lopez is cited to teach a spring member as a hollow stabilizer including a torsion portion 102 and an arm portion 104, and has a shape of a vehicle stabilizer.  It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the spring member of JP 56-158538 into a stabilizer such as taught by Lopez as another use of the spring member.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657